UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Annual Report to Shareholders DWS Dreman International Value Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 23 Financial Highlights 27 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Tax Information 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Board Members and Officers 46 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund lends securities to approved institutions. Any decline in value of a portfolio security that is out on loan by the fund will adversely affect performance. Financial failure of the borrower may mean a delay in recovery or loss of rights in the collateral. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. International equities returned 8.38% during the past year, as gauged by the fund's benchmark, the Russell Global ex-US Value Index.1 The world equity markets delivered exceptional performance through the first half of the period, during which investors were encouraged by an environment of improving global growth and the highly stimulative policies of the world's central banks. The second half proved to be a much more challenging period, as the combination of the disaster in Japan, the reemergence of the European debt crisis and the mounting evidence of slowing global growth weighed heavily on market performance in the March-August interval. Nevertheless, the index finished firmly in the black on the strength of its excellent performance in the first half of the annual period. The Class A shares of the fund returned 11.67% during the 12 months ended August 31, 2011, which compares with returns of 8.38% for the benchmark and 10.08% for the fund's Lipper peer group, International Large-Cap Core Funds.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 8 through 10 for performance of other share classes and more complete performance information.) Positive Contributors to Performance Our stock selection process was most effective in the materials, telecommunications and utilities sectors. In materials, we added value through our positions in several gold and silver miners whose shares were propelled by the rally in precious metals prices. Our top individual contributors were Minefinders Corp., Ltd., Silver Wheaton Corp.* (which we sold in late 2010 to fund our purchase of Minefinders) and Yamana Gold, Inc. These positions were not based on a top-down, thematic view, but rather on our identification of these as stock-specific opportunities. We continue to find value in the mining sector, where we believe stock prices do not fully reflect the improved profit outlook resulting from the sharp increase in the prices of gold and silver. We also outperformed the benchmark in telecommunications services, where our top contributors were China Mobile Ltd. and Vodafone Group PLC. We purchased shares of China Mobile in February of 2011 on the belief that it was substantially undervalued given its 3.5% dividend yield, outstanding balance sheet and attractive long-term growth potential. The company posted a 12% gain in subscribers during 2010, which sounds modest until you consider that in raw numbers this amounts to approximately 60 million individuals, roughly equal to the entire population of the United Kingdom. Our performance in utilities was boosted by our position in the Brazilian water utility Companhia de San Basico SA,* which registered a robust gain and outperformed the broader utilities sector by a wide margin. We have since sold the position, as we believed it had become fully valued. Outside of these sectors, our top performer was Chicago Bridge & Iron NV,* which rose on expectations that renewed concerns about nuclear power will enable it to gain more orders for the construction of liquid natural gas facilities. The British oil company Royal Dutch Shell PLC and the German chemical producer BASF SE also aided the fund's 12-month results. Negative Contributors to Performance Our positions in European financial stocks, which lost ground due to concerns about the debt crisis, were the largest detractors from fund performance. We sought to hold fundamentally sound banks. Investors showed no such selectivity, however, electing to sell the sector en masse. Our holdings, particularly Barclays PLC and Societe Generale, underperformed as a result. Another factor that had a negative effect on the fund's relative performance was our underweight in the consumer discretionary sector.3 We simply did not find enough compelling opportunities in this group, which meant that we were largely unable to participate in the sector's outperformance. In fact, we held only one consumer discretionary stock during this period, Carnival PLC. Our third area of underperformance was information technology, where the primary detractor was Nokia Corp.* We owned this stock for quite some time on the belief that its valuation did not reflect the combination of its new smartphone offering and dominant market share in low-end phones. However, its market share in the latter area dropped dramatically at mid-year, a significant fundamental change that prompted us to sell the stock. We also sold a losing position in the South African company Net 1 UEPS Technologies Inc.,* which experienced an adverse fundamental change in the form of higher government fees. Outlook and Fund Positioning We continue to pursue a conservative, contrarian style and make a conscious effort to avoid "value traps," with the goal of generating outperformance over a full market cycle. We have sought to maintain a portfolio of fundamentally sound, undervalued companies that provide an attractive combination of downside protection and upside potential. We believe the combination of lower-than-average valuations and better-than-average fundamentals of the fund's holdings indicates that there is pent-up value in the portfolio. As of August 31, 2011, the price-to-earnings (P/E) ratio of our portfolio was 7.3 times earnings estimates for the next 12 months, compared to a P/E ratio of 9.8 for the Russell Global ex-US Value Index.4 In terms of portfolio activity, we remained focused on selling strong performers that have reached our valuation targets and replacing them with stocks that are more attractively valued. In this way, we continually "freshen up" the portfolio with new ideas. As contrarian investors, we welcome the opportunities presented by the fear that currently permeates the market. We believe the recent downturn is more a result of the crisis in confidence that followed the US debt ceiling debate than any true deterioration in fundamentals. Investors have been focused on government-level problems, which are drawing attention away from what we believe to be strong corporate balance sheets, compelling valuations and — in many cases — attractive dividend yield. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Dreman International Value Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisor Dreman Value Management LLC ("DVM"), West Palm Beach, Florida, is the subadvisor for the fund. DVM was founded in 1977 and currently manages over $4.8 billion in assets as of August 31, 2011. Portfolio Management Team E. Clifton Hoover, Jr., CFA Chief Investment Officer and Managing Director of Dreman Value Management, LLC and Lead Portfolio Manager of the fund. David N. Dreman Chairman of Dreman Value Management, LLC and Portfolio Manager of the fund. Wesley Wright Portfolio Manager of the fund. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Russell Global ex-US Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 2The Lipper International Large-Cap Core Funds category comprises funds that, by portfolio practice, invest at least 75% of their equity assets in companies strictly outside of the US with market capitalizations (on a three-year weighted basis) greater than the 250th-largest company in the S&P/Citigroup World ex-US Broad Market Index. Large-cap core funds typically have an average price-to-cash-flow ratio, price-to-book ratio and three-year sales-per-share growth value compared to the S&P/Citigroup World ex-US Index. Category returns assume reinvestment of dividends. It is not possible to invest directly in a Lipper category. 3 The term "underweight" means that the fund holds a lower weighting than its benchmark. 4Price-to-earnings ratio (P/E) is a common measure of how expensive a stock is. The P/E ratio is equal to a stock's market capitalization divided by its after-tax earnings over a 12-month period. * Not held in the portfolio as of August 31, 2011. Performance Summary August 31, 2011 Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 11.67% -5.46% -1.86% -1.34% Class C 10.85% -6.13% -2.56% -2.05% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 5.25% -7.31% -3.02% -2.46% Class C (max 1.00% CDSC) 10.85% -6.13% -2.56% -2.05% No Sales Charges Class S 12.07% -5.15% -1.58% -1.06% Institutional Class 12.07% -5.22% -1.59% -1.06% Russell Global ex-US Value Index + 8.38% -2.03% -0.53% 0.20% *The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 1.91%, 2.62%, 1.71% and 1.49% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Dreman International Value Fund — Class A [] Russell Global ex-US Value Index+ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund. Prior to June 21, 2010, the Fund was known as DWS International Value Opportunities Fund. +The Russell Global ex-US Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ Lipper Rankings — International Large-Cap Core Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 75 of 22 3-Year of 88 5-Year of 55 Class C 1-Year of 35 3-Year of 93 5-Year of 72 Class S 1-Year 65 of 19 3-Year of 84 5-Year of 48 Institutional Class 1-Year 65 of 19 3-Year of 84 5-Year of 48 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class C and S shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended August 31, 2011 Actual Fund Return Class A Class C Class S Institutional Class Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class C Class S Institutional Class Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class C Class S Institutional Class DWS Dreman International Value Fund 1.50% 2.25% 1.25% 1.25% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 8/31/11 8/31/10 Common Stocks 100% 97% Cash Equivalents 0% 3% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 8/31/11 8/31/10 Europe (excluding the United Kingdom) 37% 36% United Kingdom 30% 33% Pacific Basin 11% 9% Canada 10% 13% Japan 6% 3% Middle East 2% — Latin America 2% 3% Australia 2% 1% Africa — 1% Other — 1% 100% 100% Sector Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 8/31/11 8/31/10 Financials 26% 23% Energy 20% 19% Health Care 13% 10% Materials 11% 13% Telecommunication Services 10% 5% Consumer Staples 8% 9% Industrials 7% 12% Consumer Discretionary 4% 2% Information Technology 1% 6% Utilities — 1% 100% 100% Asset allocation, geographical and sector diversification are subject to change. Ten Largest Equity Holdings at August 31, 2011 (21.3% of Net Assets) Country Percent 1. BP PLC Exporter and producer of oil and natural gas United Kingdom 2.4% 2. AstraZeneca PLC Researches, manufactures and sells pharmaceutical and medical products United Kingdom 2.2% 3. Covidien PLC Global health care products company Ireland 2.1% 4. Royal Dutch Shell PLC Explorer, producer and refiner of petroleum Netherlands 2.1% 5. Agrium, Inc. Supplies nitrogen, potash and phosphate for agricultural, industrial and specialty use Canada 2.1% 6. Statoil ASA Explores for, produces, transports, refines and trades oil and natural gas Norway 2.1% 7. Teva Pharmaceutical Industries Ltd. Producer of pharmaceutical products Israel 2.1% 8. Barclays PLC Offers commercial and investment banking, insurance, financial, asset management and related services United Kingdom 2.1% 9. Smith & Nephew PLC Develops and markets advanced medical devices United Kingdom 2.1% 10. Sumitomo Mitsui Financial Group, Inc. A holding company that provides commercial banking and other financial services Japan 2.0% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of August 31, 2011 Shares Value ($) Common Stocks 98.1% Australia 1.8% BHP Billiton Ltd. (ADR) (a) (Cost $2,198,989) Belgium 1.9% Delhaize Group (ADR) (a) (Cost $2,746,993) Brazil 1.9% Petroleo Brasileiro SA (ADR) (Cost $2,876,557) Canada 9.4% Agrium, Inc. Barrick Gold Corp. Minefinders Corp., Ltd.* (a) Nexen, Inc. (a) Yamana Gold, Inc. (Cost $10,265,515) China 1.5% China Digital TV Holding Co., Ltd. (ADR) (a) (Cost $2,281,109) France 5.9% Sanofi (ADR) Societe Generale (ADR) Total SA (ADR) (a) (Cost $8,720,662) Germany 5.3% Allianz SE (ADR) BASF SE (ADR) Siemens AG (ADR) (Cost $7,736,247) Hong Kong 3.1% China Mobile Ltd. (ADR) (a) Seaspan Corp. (a) (b) (Cost $3,650,863) India 1.9% Tata Motors Ltd. (ADR) (a) (Cost $3,109,282) Ireland 2.1% Covidien PLC (b) (Cost $2,482,843) Israel 2.1% Teva Pharmaceutical Industries Ltd. (ADR) (Cost $3,055,947) Italy 1.9% Eni SpA (ADR) (a) (Cost $2,584,478) Japan 5.9% Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $8,022,168) Korea 3.9% KB Financial Group, Inc. (ADR) SK Telecom Co., Ltd. (ADR) (Cost $5,329,898) Netherlands 4.1% ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (a) (Cost $5,676,691) Norway 2.1% Statoil ASA (ADR) (a) (Cost $2,625,496) Russia 3.9% Gazprom OAO (ADR) (c) LUKOIL (ADR) (a) (Cost $5,330,425) Spain 5.9% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR) (a) (Cost $8,583,113) Switzerland 5.8% ABB Ltd. (ADR)* Credit Suisse Group AG (ADR) UBS AG (Registered)* (a) (b) (Cost $7,628,846) United Kingdom 27.7% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) Barclays PLC (ADR) (a) BP PLC (ADR) British American Tobacco PLC (ADR) (a) Carnival PLC (ADR) (a) Diageo PLC (ADR) Ensco PLC (ADR) GlaxoSmithKline PLC (ADR) HSBC Holdings PLC (ADR) Prudential PLC (ADR) Smith & Nephew PLC (ADR) (a) Unilever PLC (ADR) (a) Vodafone Group PLC (ADR) (Cost $36,444,869) Total Common Stocks (Cost $131,350,991) Securities Lending Collateral 29.9% Daily Assets Fund Institutional, 0.13% (d) (e) (Cost $36,286,012) Cash Equivalents 0.1% Central Cash Management Fund, 0.09% (d) (Cost $163,951) % of Net Assets Value ($) Total Investment Portfolio (Cost $167,800,954)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security +The cost for federal income tax purposes was $168,234,613. At August 31, 2011, net unrealized depreciation for all securities based on tax cost was $12,495,189. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,431,632 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $14,926,821. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at August 31, 2011 amounted to $36,000,507, which is 29.6% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the London Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments Australia $ $
